This appeal involves the single question of the constitutionality of the so-called Moratorium Act of 1933 (Acts 1933, 43d Leg. p. 225, c. 102 [Vernon's Ann.Civ.St. art. 2218b]), in giving to real estate mortgagors the right of injunction staying the exercise of powers of sale under deeds of trust.
The precise question was decided by this court in its opinion by Justice Murray, dated September 9, 1933, in Murphy v. Phillips et al.,63 S.W.2d 404, in which said act was held to be invalid in the respect mentioned.
For the reasons stated in that opinion, the judgment of the trial court will be reversed, and the injunction dissolved.